            Case 4:19-cv-00420-BRW Document 14 Filed 08/27/20 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

KEITH AKINS                                                                   PLAINTIFF

VS.                                    4:19-CV-00420-BRW

MARK ESPER, SECRETARY OF THE ARMY                                             DEFENDANT


                                              ORDER

        Plaintiff filed a complaint on June 17, 2019. Both parties filed briefs on the issues and

assert that the case is ripe for decision.1 For the reasons stated below, the final decision of the

Army Board of Correction of Military Records (ABCMR) is AFFIRMED and Plaintiff’s

Complaint is DISMISSED.

I.      BACKGROUND

        On July 8, 1991, Plaintiff was discharged from the United States Army after having

completed two years, five months, and five days of active service.2 The discharge stemmed

from misconduct, where Plaintiff was absent without leave (“AWOL”) from February 4, 1991

until he was apprehended on June 6, 1991.3 After conferring with counsel and considering his

legal options, Plaintiff requested a discharge instead of court-martial.4 On June 26, 1991, United

States Army authorities approved his discharge with an “other than honorable” characterization

of his service.5




        1
         Doc. Nos. 11, 13.
        2
         Doc. No. 2, p. 7.
        3
         Id. at 6.
        4
         Id. at 7.
        5
         Id.

                                                 -1-
           Case 4:19-cv-00420-BRW Document 14 Filed 08/27/20 Page 2 of 11



       Since then, Plaintiff has attempted on three occasions to have his discharge upgraded to

an “honorable” discharge.6 In 1993, Plaintiff applied to the Army Discharge Review Board

(“ADRB”) to upgrade his discharge. The ADRB denied his request based on a lack of

supporting evidence. On July 8, 2008, Plaintiff, petitioned the Army Board of Correction of

Military Records (“ABCMR”) for an upgrade. On October 2, 2008, the ABCMR denied his

request. In 2016, Plaintiff filed an application for reconsideration of his petition based on new

guidance memorandums issued by the Department of Defense.7 On January 8, 2019, the

ABCMR, again, denied his petition. Plaintiff appeals from this latest denial.

       Plaintiff alleges the ABCMR decision was arbitrary and capricious because both the

ABCMR and the advisory opinion used in its review failed to apply the current guidelines for

considering change of discharge requests. He also alleges the ABCMR failed to base its

conclusions on substanial evidence.8 Plaintiff seeks to have the characterization of his service

upgraded to a “general” discharge, or, alternatively, to remand the case back to the ABCMR for

further action.

       Defendant asserts the ABCMR specifically considered the timing of the event, the length

of the AWOL, and the conclusions of the advisory opinion that had reviewed Plaintiff’s mental

evaluations.9 Defendant contends the ABCMR properly applied the appropriate guidelines in its

review and substanial evidence supports the ABCMR’s findings.




       6
        Doc. No. 11, pp. 2-3.
       7
        Id. at 3.
       8
        Doc. No. 2, p. 3.
       9
        Id. , p. 10.

                                                -2-
        Case 4:19-cv-00420-BRW Document 14 Filed 08/27/20 Page 3 of 11



II.    STANDARD OF REVIEW

       The authority for reviewing ABCMR’s actions rests in the Administrative Procedures

Act.10 The Secretary of a Army has the statutory authority to correct any military record of the

Secretary’s department when the Secretary considers it necessary to “correct an error or remove

an injustice.”11 Here, the ABCMR’s decision is subject to judicial reversal if it is “arbitrary,

capricious or unsupported by substantial evidence.”12 “The arbitrary and capricious standard is a

narrow one that reflects the deference given to agencies’ expertise within their respective

fields.”13 If the ABCMR provided a rational explanation for its decision, I cannot overrule it.14

       The Supreme Court has defined “substantial evidence” as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”15 I note that “substantial

evidence is something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions” does not indicate that substantial evidence fails to support the

ABCMR’s findings.16

       A review of ABCMR action is limited to deciding whether its “decision making process

was deficient, not whether the decision was correct.”17 A judicial review of a military agency’s




       10
            5 U.S.C. §§ 701-06.
       11
            10 U.S.C. § 1552(a)(1).
       12
         5 U.S.C. § 706(2)(A) & (E); Chappell v. Wallace, 462 U.S. 296, 303 (1983); Henry v. U.S.
Dep’t of Navy, 77 F.3d 271, 272 (8th Cir. 1996).
       13
            Henry, 77 F.3d at 272.
       14
            Nat'l Wildlife Federation v. Whistler, 27 F.3d 1341, 1344 (8th Cir. 1994).
       15
            Richardson v. Perales, 402 U.S. 389, 401 (1971).
       16
            See Baker v. Secretary of Health and Human Services, 955 F.2d 552, 554 (8th Cir. 1992).
       17
            Watson v. Arkansas Nat. Guard, 886 F.2d 1004, 1011, n.16 (8th Cir. 1989).

                                                  -3-
         Case 4:19-cv-00420-BRW Document 14 Filed 08/27/20 Page 4 of 11



ruling “must be extremely deferential because of the confluence of the narrow scope of review

under the APA and the military setting.”18

III.   DISCUSSION

       Plaintiff alleges that the ABCMR’s decision to deny his petition was deficient because it

relied on a faulty advisory opinion provided by Dr. Lavin, an Army Review Boards Agency

medical advisor. Plaintiff contends that nothing in the ABCMR’s conclusions indicate that it

independently considered his new evidence included with the petition. Instead, the ABCMR

requested an advisory opinion from Dr. Lavin, as it may do under the applicable guidelines, and

relied on the opinion for its analysis of the mental health aspect of the review.19 Plaintiff alleges

that Dr. Lavin failed to correctly apply the current guidance set forth in both the Hagel and Kurta

memorandums20 and the rules provided in 10 U.S.C. § 1553(d)(3)(A)(ii). This set of guidance

allows for “liberal consideration” of mental health conditions under certain circumstances when

reviewing a change of discharge characterization request.21




       18
            Henry, 77 F.3d at 272 (citations omitted).
       19
            Doc. No. 13-1, p. 4.
       20
         Secretary of Defense, Chuck Hagel, issued the “Hagel Memo” on September 3, 2014. This
memorandum provided guidance to military review boards when considering discharge upgrade
requests by veterans claiming PTSD. It was issued to address the needs of Vietnam veterans. The
new guidance expanded the ability of veterans with previously unrecognized cases of PTSD to seek
discharge upgrades. The Hagel Memo mandated “liberal consideration” to a finding that PTSD
existed at the time of service. On August 25, 2017, the Under Secretary of Defense for Personnel
and Readiness, A.M. Kurta, issued the “Kurta Memo” providing clarification for military review
boards considering requests by veterans for modification of their discharge. This memo expanded
the “mitigating conditions” that review boards could consider beyond PTSD related conditions. The
guidance added traumatic brain injury, general mental health conditions, sexual assault, and sexual
harassment as conditions to be considered in the discharge review. The Kurta Memo provides a
general framework for deciding whether a condition qualifies as a mitigating condition for review
purposes.
       21
            Doc. No. 11, pp. 3-4.

                                                  -4-
        Case 4:19-cv-00420-BRW Document 14 Filed 08/27/20 Page 5 of 11



       Plaintiff further alleges that Dr. Lavin failed to consider key pieces of relevant evidence

when formulating his opinion.22 Since the ABCMR relied on Dr. Lavin’s advisory opinion, and

allegedly failed to perform its own analysis, Plaintiff argues that ABCMR’s decsion is arbitrary

and capricious and not supported by substantial evidence. I disagree.

       A.          ABCMR Properly Applied Review Guidelines

       The ABCMR denied Plaintiff’s petition based on the record from his previous petition

and documentation that the Plaintiff provided with his application: a State of Arkansas mental

diagnostic evaluation from 2009 by Dr. Moore and a report of psychological evaluation from Dr.

J. M.23 Statutory guidelines provide that the ABCMR must “review medical evidence of the

Secretary of Veterans Affairs or a civilian health care provider that is presented by the former

member.”24 The ABCMR obtained an advisory opinion from Dr. Lavin who reviewed the

materials provided to the ABCMR in Plaintiff’s petition.

       Dr. Lavin acknowledged that Dr. J.M.’s mental health evaluation diagnosed Plaintiff with

depression, a possible mixed personality disorder, and substance abuse problems.25 It also

acknowledged that Dr. J.M. concluded these mental conditions combined with his brother’s

murder likely triggered Plaintiff’s misconduct.26 However, Dr. Lavin concluded that even

though these circumstances possibly explained Plaintiff’s actions, the evaluation did not identify

a “mitigating condition” for Plaintiff’s misconduct.27




       22
            Id. at 7.
       23
            Doc. No. 2, p. 6.
       24
            10 U.S.C. § 1553(d)(3)(A)(i).
       25
            Doc. No. 2, p. 8.
       26
            Id.
       27
            Id.

                                                -5-
         Case 4:19-cv-00420-BRW Document 14 Filed 08/27/20 Page 6 of 11



        The parties’ disagree on the proper definition of a “mitigating condition” under the

current guidelines. Plaintiff argues that a broad interpretation of mental disorder is required

under the current guidance. Plaintiff contends that Dr. Lavin’s recognition and apparent

disregard for Plaintiff’s depressive mental disorders found in Dr. J.M.’s and Dr. Moore’s reports,

demonstrates an unexplainable inconsistency when viewed under the applicable guidelines.28

        The Hagel Memo, issued in 2014, broadened the scope of military review boards’ ability

to consider change of discharge characterization requests.29 It provided that “for every

application of upgrade made by a veteran who claims to have suffered from PTSD, the review

boards must give ‘liberal consideration’ to cases where service records document any symptom

of PTSD, despite having no diagnosis available, or where a veteran received a subsequent PTSD

diagnosis that is deemed to be service-connected.”30 Military review boards were ordered to

view these conditions as “mitigating factors” for misconduct that occurred during active

service.31

        The Kurta Memo, issued in 2017 to clarify the guidance provided in the Hagel Memo,

broadened the procedures available to consider mental health problems connected to a former

service member’s discharge.32 The Kurta memo explicitly mentions PTSD, TBI, sexual assault,

and sexual harassment as potential mitigating conditions.33 This list of mental health conditions




        28
             Doc. No. 11, p. 6.
        29
             Doc. No. 13-1.
        30
             Id. at 1.
        31
             Id. at 3.
        32
             Doc. 13-2.
        33
             Id. at 2.

                                                -6-
        Case 4:19-cv-00420-BRW Document 14 Filed 08/27/20 Page 7 of 11



was not exclusive, but only recognized them as mental health conditions that should receive

consideration as mitigating conditions.34

       As Plaintiff points out, the Kurta and Hagel memorandums have been codified in 10

U.S.C. § 1553(d)(3)(A)(ii). However, the statute only provides for the ABCMR to “review the

case with liberal consideration to the former member that post-traumatic stress disorder or

traumatic brain injury potentially contributed to the circumstances resulting in the discharge or

dismissal or to the original characterization of the member’s discharge or dismissal.”35

       Dr. Lavin focused on the lack of a PTSD diagnosis in Plaintiff’s mental health

evaluation.36 Dr. Lavin concluded that the mental conditions found in Dr. J.M.’s report did not

meet the standard for a mitigating condition. Plaintiff concedes that “it is probably correct that

he did not have PTSD.”37 Instead, Plaintiff argued that the mental disorders diagnosed by Dr.

J.M. provided adequate grounds for upgrade as a qualifying mental health condition. The

repeated specific reference to PTSD throughout the guidance memos and the controlling statute

indicate that service related PTSD should receive heightened consideration. Other mental

conditions are not excluded, but a connection must be shown from the mental condition to the

misconduct.

       While it is apparent that any type of mental disorder can be considered under the review

board guidance, “‘liberal consideration’ is not required for cases involving pre-existing

conditions which are not determined to have been aggravated by military service.”38 Here, Dr.

Lavin reviewed Dr. Moore’s and Dr. J.M.’s evaluations and determined that Plaintiff’s



       34
            Id. at 5.
       35
            U.S.C. § 1553(d)(3)(A)(ii) (emphasis added).
       36
            Doc. No. 2, p. 8.
       37
            Id. at p. 9.
       38
            Doc. No. 13-2, p. 2.

                                                 -7-
        Case 4:19-cv-00420-BRW Document 14 Filed 08/27/20 Page 8 of 11



diagnosed mental health conditions typically begin in early childhood.39 Plaintiff’s stated reason

for going AWOL was the death of his brother.40 Clearly, Dr. Lavin and the ABCMR determined

that Plaintiff’s mental condition was not aggravated by his military service. Plaintiff’s condition

was aggravated by a non-military related event and did not warrant liberal consideration with the

attendant less stringent causal connection requirement.

       The type of mental disorders at issue in the review, required a causal connection between

the mental disorder and the misconduct to form a “mitigating condition.”41 The review

procedure set forth in the Hagel memo required the ABCMR to “carefully consider[] the likely

causal relationship of the symptoms to the misconduct.” A goal of the Kurta memo was to

“ensure the causal relationship of possible symptoms and discharge basis is fully considered.”42

The controlling statute requires the mental condition to “potentially contribute[] to the

circumstances” that led to the misconduct.43

       Plaintiff argues that a finding of a mental health problem during his time in the Army

should automatically afford him an upgrade in his discharge characterization. That is not the

case. The “liberal and sympathetic guidance” does not “mandate relief, but provided principles

and standards the review board should use in making its determination.”44

       Here, the record shows that the ABCMR followed the appropriate procedures and applied

the principles in accordance with the guidelines. The ABCMR considered the materials

submitted by the Plaintiff. Further, the ABCMR obtained an advisory opinion on Plaintiff’s



       39
            Doc. No. 2, p. 8.
       40
            Id. 2, p. 4.
       41
            Doc. No. 13-2, p.5.
       42
            Id. at p. 5.
       43
            U.S.C. § 1553(d)(3)(A)(ii).
       44
            Doc. No. 13-3.

                                                -8-
        Case 4:19-cv-00420-BRW Document 14 Filed 08/27/20 Page 9 of 11



mental health condition based on the information he submitted. The advisory opinion considered

the type of mental health problems and found that the circumstances demonstrated a lack of a

causal connection between his condition and the misconduct. Dr. Lavin concluded that the

condition did not qualify as a mitigating factor. The ABCMR reviewed Plaintiff’s purported

cause of his misconduct within this framework.

       These facts viewed in conjunction with the findings of the advisory opinion demonstrate

that the ABCMR applied the appropriate principles and guidelines in this case. The ABCMR’s

decision was not arbitrary and capricious.

       B.          ABCMR’s Decision Supported By Substanial Evidence

       Plaintiff contends that the ABCMR failed to base its decision on substanial evidence.

Plaintiff argues that the ABCMR did not consider the evidence he offered. Plaintiff points to

several pieces of evidence not specifically mentioned in the ABCMR’s decision.45 For example,

Plaintiff contends that the decision never discussed Dr. Moore’s August 16, 2009 evaluation and

never reconciled the alleged inconsistencies in the advisory opinion by Dr. Lavin regarding

Plaintiff’s mental disorders.46 Plaintiff contends that the absence of specific references in the

decision demonstrates a lack of consideration of the issues.

       Plaintiff further argues that the ABCMR’s decision was not supported by substantial

evidence because it relied on the Dr. Lavin’s advisory opinion.47 He contends that because Dr.

Lavin did not actually examine him, Dr. Lavin’s conclusions cannot be considered substanial

evidence.

       Essentially, Plaintiff complains about the form of the ABCMR’s decision rather than its

process or the actual evidence it used in making its decision. The ABCMR stated that it


       45
            Doc. No. 11, p. 6.
       46
            Id.
       47
            Id. at 7.

                                                 -9-
        Case 4:19-cv-00420-BRW Document 14 Filed 08/27/20 Page 10 of 11



reviewed the Record of Proceedings from the initial denial and all supporting documents offered

by the Plaintiff.48 The Record of Proceedings from the previous review included Plaintiff’s

military records summarized in the previous proceeding.49 The supporting documents included

Dr. Moore’s evaluation in 2009 and Dr. J.M.’s evaluation in 2016.50

       The absence of direct explanations for each issue, or citations to specific evidence in

ABCMR’s discussion does not necessarily lead to the conclusion that the evidence was not

considered. Furthermore, Dr. Lavin’s role was to review the medical evaluations and provide

the reviewing board with his opinion as to the applicability of the standards to Plaintiff.51 That is

what occurred here. Nothing required Dr. Lavin to personally examine Plaintiff.

       The ABCMR reviewed the record and Plaintiff’s additional evidentiary submissions. In

its decision, the ABCMR did not explain its analysis for each issue. Nonetheless, the ABCMR

supplied rational explanation for its decision.

        The ABCMR’s decision is supported by substantial evidence. Here, the administrative

record before the ABCMR showed that Plaintiff’s purported reason for going AWOL in

February 1991 was the murder of his brother in November of 1989. The ABCMR considered the

timing of the two occurrence (more than a year apart) and the length that Plaintiff was AWOL

(122 days). The ABCMR also considered Dr. Lavin’s advisory opinion that found Plaintiff’s

mental condition did not qualify as a mitigating factor under the existing guidelines. Therefore,




       48
            Doc. No. 2, p. 10.
       49
            Id. at 6.
       50
            Id.
       51
            Doc. No. 13-1, p. 4.

                                                  -10-
        Case 4:19-cv-00420-BRW Document 14 Filed 08/27/20 Page 11 of 11



the ABCMR had adequate grounds for its determination that the evidence presented by Plaintiff

did not demonstrate the existence of a probable error or injustice.

       I am not in a position to reconsider the evidence in the record and draw my own

conclusions. The fact that a reasonable person might have reached a different conclusion is

insufficient to overturn the ABCMR’s decision.52 The ABCMR’s decision must be upheld as

long as there is substantial evidence to support its action and there is no other indication that its

decision was arbitrary or capricious. That is the case here.

                                             CONCLUSION

       For the reasons stated above, the final decision of the Army Board of Correction of

Military Records is AFFIRMED and Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED this 27th day of August, 2020.


                                               Billy Roy Wilson
                                               UNITED STATES DISTRICT JUDGE




       52
            See Whistler, 27 F.3d at 1344.

                                                 -11-
